Name: Commission Regulation (EC) No 999/94 of 29 April 1994 adjusting the basic prices and buying-in prices for cauliflowers for the month of May 1994 as a result of the monetary realignments of May 1993
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 4. 94 Official Journal of the European Communities No L 111 /67 COMMISSION REGULATION (EC) No 999194 o £ 29 April 1994 adjusting the basic prices and buying-in prices for cauliflowers for the month of May 1994 as a result of the monetary realignments of May 1993 month of May 1994 have been fixed by Council Regula ­ tion (EC) No 969/94 (9); Whereas in consequence of the above the basic and the buying-in prices for cauliflowers for the month of May 1994 fixed by Regulation (EC) No 969/94 must be reduced by 0,04 % ; whereas this reductin results from the moentary realignments of May 1993 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EC) No 3669/93 (2), and in particular Article 16 (b) (4) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 3258/93 of 21 December 1993 (4), and in particular Article 9 ( 1 ) thereof, Having regard to Commission Regulation (EEC) No 3824/92 of 28 December 1992 laying down the prices and amounts fixed in ecus as a result of the monetary realignments (% as last amended by Regulation (EEC) No 1663/93 (*), and in particular Article 2 thereof, Whereas Regulation (EEC) No 3824/92 lays down the list of prices and amounts in the fruit and vegetables sector which are to be divided by the reducing coefficient of 1,000426 fixed by Commission Regulation (EEC) No 537/93 Q, as amended by Regulation (EEC) No 1331 /93 (8), with effect from the beginning of the 1994/95 marketing year, under the arrangements for the automatic dismantlement of negative monetary gaps ; whereas Article 2 of Regulation (EEC) No 3824/92 provides that the resulting reductions in the prices and amounts are to be specified for each sector concerned and that the reduced prices and amounts are to be fixed ; whereas the basic and the buying-in prices for cauliflowers for the HAS ADOPTED THIS REGULATION : Article 1 The basic and the buying-in prices for cauliflowers for the month of May 1994 fixed by Regulation (EC) No 969/94 are hereby reduced by 0,04 % as follows :  basic price : ECU 30,56 per 100 kg net,  buying-in price : ECU 13,30 per 100 kg net. These prices refer to trimmed cauliflowers in quality class I, put up in packaging. They do not include the effect of the cost of the packa ­ ging in which the product is put up. Article 2 This Regulation shall enter into force on 1 May 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 April 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 118, 20 . 5. 1972, p. 1 . O OJ No L 338, 31 . 12. 1993, p. 26. (3) OJ No L 387, 31 . 12. 1992, p. 1 . (4) OJ No L 320, 22. 12. 1993, p . 32. 0 OJ No L 387, 31 . 12. 1992, p . 29. ( «) OJ No L 158, 30 . 6. 1993, p . 18 . O OJ No L 57, 10 . 3 . 1993, p. 18 . O OJ No L 132, 29 . 5. 1993, p. 114. (9) See page 1 of this Official Journal .